DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 06/17/2021 with respect to the rejections of independent claims 1 and 10 under 35 U.S.C. 103 as being unpatentable over Ellingboe et al. (U.S. Patent Application Publication No. 2002/0085952) in view of Henniges et al. (U.S. Patent No. 5,645,540) have been fully considered and are persuasive in light of the amendments to independent claims 1 and 10. Accordingly, the rejections have been withdrawn. Amended independent claims 1 and 10 each recite, among other things, a device for establishing venous inflow to a blood reservoir of an extracorporeal blood circulation system including a venous inflow line comprising a control device that includes only one single operating element for setting the amount of venous inflow to the blood reservoir and is configured to establish a degree of closure of the venous inflow line and an amount of vacuum in the blood reservoir in a single manipulation by a user. The prior art does not teach or suggest such a control device. Tamari (U.S. Patent No. 5,186,431) discloses an extracorporeal blood circulation system comprising pressure sensitive valves for establishing a degree of closure of a venous inflow line and a suction pump, but does not disclose only one single operating element for controlling both of them in a single manipulation. Fallen et al. (U.S. Patent Application Publication No. 2003/0163078) teaches an extracorporeal blood circulation system comprising a clamp .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tamari (U.S. Patent No. 5,186,431) discloses an extracorporeal blood circulation system comprising pressure sensitive valves.
Fallen et al. (U.S. Patent Application Publication No. 2003/0163078) discloses an extracorporeal blood circulation system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781